Per Curiam.
1. The evidence being insufficient to support the verdict finding the defendant guilty, it was contrary to law.
2. In view of the holding in the preceding headnote, the assignments of error predicated upon the charge of the court need not he considered.

Judgment reversed.


All the Justices concur, except Russell, O. J., dissenting.

Culpepper & Murphy and B. C. Johnson, for plaintiff in error.
George M. Napier, attorney-general, E. M. Owen, solicitor-general, T. B. Gress, assistant attorney-general, E. J. Beagan, and E. F. Dupree, contra.